Citation Nr: 1424646	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In April 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
	
The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was initially denied in an unappealed July 2009 rating decision that became final.

2.  The evidence received since the July 2009 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claims, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for a low back disability was initially denied in a July 2009 rating decision.  The RO found that there was no evidence showing a nexus between the Veteran's current back condition and active duty service.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In September 2010, the Veteran filed his current petition to reopen his service connection claim.  In support of his petition to reopen, the Veteran submitted a statement from a fellow service member who attested to noticing the Veteran deal with episodes of back pain while they worked together in service. The Veteran was also afforded a video conference hearing before the undersigned Veterans Law Judge, where he provided testimony stating that he began experiencing persistent symptoms of back pain after an in-service incident when he fell off an airplane, he was having back trouble at the time of his separation from active duty service, and he has had continuous symptoms of back pain since service to the present day. 

The statements from the Veteran and the fellow service member are "new" in that the details were not before the RO at the time of the prior rating decision.  The Veteran's statements attesting to continuous symptoms of back pain since service, in particular, are also "material" as they raise a reasonable possibility of substantiating the Veteran's claim.  In particular, the Veteran's statements show his current disability may be associated with service and are sufficient to trigger VA's duty to provide an examination with an opinion.  As the Veteran's statements are presumed to be credible, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a low back disability has been received, and the claim is reopened. 

ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.  To this extent only, the appeal is granted.


REMAND

Additional development is required prior to adjudicating the Veteran's claim.

The Veteran alleges that he injured his back during his active military service and has experienced low back pain since that time.  Post-service medical records show that he has been diagnosed with severe degenerative disc disease.  See June 2009 Operative Report.  A November 1980 service treatment record reflects that he was diagnosed with a lumbar strain.  The Veteran has also provided statements that he experienced back pain in service due to an incident where he fell off an airplane.  He has also stated that his back pain has continued since that time.  See April 2013 hearing transcript.  In support of his claim, he has submitted lay statements from a fellow service member attesting to the Veteran's troubles coping with symptoms of back pain while in service.  

Because there is an indication that the Veteran's currently diagnosed back disability may be associated with active duty service, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since August 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since August 2011.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  The claims file, to include a copy of this remand, must be available to the examiner for review.

The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its onset in service or is otherwise related to active duty service.

The examiner should specifically consider the Veteran's service treatment records noting an episode of lumbar strain while in service, the Veteran's reports of suffering a back injury in a fall during service, notation on June 2000 separation examination of a normal clinical evaluation of the back and his complaints of recurrent lower back pain since service. 

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


